Citation Nr: 0714597	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, due to asbestos exposure or Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea due to 
Agent Orange exposure.

3.  Entitlement to service connection for hypertension due to 
Agent Orange exposure.

4.  Entitlement to service connection for allergic rhinitis 
due to Agent Orange exposure.

5.  Entitlement to service connection for an enlarged 
prostate due to Agent Orange exposure.

6.  Entitlement to post-traumatic stress disorder (PTSD) due 
to Agent Orange exposure.

7.  Entitlement to service connection for depression due to 
PTSD.  

8.  Entitlement to service connection for poor circulation in 
the left leg due to Agent Orange exposure.

9.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 rating 
decisions

The issues of diabetes mellitus and a respiratory condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The medical evidence fails to connect the veteran's sleep 
apnea with his time in service.  

2.  The medical evidence fails to connect the veteran's 
hypertension with his time in service.  

3.  The medical evidence fails to connect the veteran's 
allergic rhinitis with his time in service.  

4.  The medical evidence fails to link a prostate disability 
to the veteran's time in service.

5.  The veteran has not been diagnosed with PTSD.

6.  The medical evidence fails to connect the veteran's 
depression with his time in service.  

7.  The evidence fails to link a left leg disability to the 
veteran's time in service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for sleep apnea have not 
been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e) (2006).

2.  Criteria for service connection for hypertension have not 
been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e) (2006).

3.  Criteria for service connection for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2006).

4.  Criteria for service connection for a disability of the 
prostate have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.309(e) (2006).

5.  Criteria for service connection for PTSD have not been 
met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

6.  Criteria for service connection for depression have not 
been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

7.  Criteria for service connection for poor circulation in 
the left leg have not been met. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Sleep apnea

The veteran believes that he has sleep apnea as a result of 
exposure to Agent Orange during the Vietnam War.  While a 
number of diseases have been linked by epidemiological 
studies to herbicide exposure; sleep apnea is not one of 
those conditions.  See 38 C.F.R. § 3.309(e).  

Service medical records fail to show any complaints of, or 
treatment for, sleep apnea while the veteran was in service, 
and it was not noted on his separation physical.

VA treatment records indicate that the veteran began having 
sleep apnea in the early 1990s, nearly two decades after he 
was discharged from service.  While sleep studies have 
confirmed that the veteran has sleep apnea, the veteran's 
claims file is void of a medical opinion of record that links 
the sleep apnea to either his time in service, or to exposure 
to herbicides.

While the veteran believes that his sleep apnea is related to 
herbicide exposure, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his sleep apnea and either herbicide exposure or his 
time in service.  

As such, the criteria for service connection for sleep apnea 
have not been met, and the veteran's claim is therefore 
denied. 

Hypertension 

The veteran believes that his hypertension is the result of 
exposure to Agent Orange during the Vietnam War.  While a 
number of diseases have been linked by epidemiological 
studies to herbicide exposure, hypertension is not one of 
those conditions.  See 38 C.F.R. § 3.309(e).  

Service medical records fail to show any complaints of, or 
treatment for, hypertension while the veteran was in service, 
and it was not noted on his separation physical.

VA treatment records from June 1991 confirm that the veteran 
had hypertension, and treatment record from July 1990 
indicated that the veteran's blood pressure was well-
controlled.  VA treatment records continue to show the 
presence of hypertension,  but the veteran's claims file is 
void of a medical opinion of record that links the veteran's 
hypertension to either his time in service, or to exposure to 
herbicides.

While the veteran believes that his hypertension is related 
to herbicide exposure, he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hypertension and either herbicide exposure 
or his time in service.  

As such, the criteria for service connection for hypertension 
have not been met, and the veteran's claim is therefore 
denied. 

Allergic rhinitis 

The veteran believes that his allergic rhinitis is the result 
of exposure to Agent Orange during the Vietnam War.  While a 
number of diseases have been linked by epidemiological 
studies to herbicide exposure, allergic rhinitis is not one 
of those conditions.  See 38 C.F.R. § 3.309(e).  

Service medical records fail to show any complaints of, or 
treatment for, allergic rhinitis while the veteran was in 
service, and it was not noted on his separation physical.  

VA treatment records from June 2001 indicate that the veteran 
was diagnosed with allergic rhinitis after complaining about 
sinus congestion for several months.  However, the veteran's 
claims file is void of a medical opinion of record that links 
the veteran's allergic rhinitis to either his time in 
service, or to exposure to herbicides.

While the veteran believes that his allergic rhinitis is 
related to herbicide exposure, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his allergic rhinitis and either herbicide 
exposure or his time in service.  

As such, the criteria for service connection for allergic 
rhinitis have not been met, and the veteran's claim is 
therefore denied. 

Enlarged Prostate

The veteran believes that he has an enlarged prostate as the 
result of exposure to Agent Orange during the Vietnam War.  
While a number of conditions have been linked by 
epidemiological studies to herbicide exposure, an enlarged 
prostate is not one of those conditions.  See 38 C.F.R. 
§ 3.309(e).  

Service medical records fail to show any complaints of or 
treatment for a prostate condition while in service; and 
there was no mention of an enlarged prostate on the veteran's 
separation physical.

A VA treatment record from December 2001 noted that the 
veteran had a slightly enlarged prostate.  However, this was 
the first indication of an enlarged prostate and it occurred 
more than thirty years after the veteran was discharged from 
service when he was 53 years old.  Furthermore, the veteran's 
claims file is void of a medical opinion of record which 
links the enlarged prostate to the veteran's time in service.  

While the veteran believes that his enlarged prostate is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his enlarged prostate and his time in service.  

Therefore, because the criteria for service connection for an 
enlarged prostate have not been met, the veteran's claim is 
denied.




PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

While the veteran believes he has PTSD, he has not offered an 
in-service stressor that would provide the basis for a 
diagnosis of PTSD.  The veteran was sent a stressor 
questionnaire, but he failed to list any stressors.  A review 
of the veteran's claims file also failed to show that the 
veteran has ever been diagnosed with PTSD.

As such, the criteria for PTSD have not been met, and the 
veteran's claim is therefore denied.

Depression due to PTSD  

The veteran contends that he has depression as a result of 
his PTSD.  However, while the veteran has been diagnosed with 
depression, the evidence fails to show that his depression is 
the result of either his time in service or PTSD.

Service medical records fail to reflect any complaints of 
depression while the veteran was in service, and the veteran 
was found psychiatrically normal at his separation physical.

In 2002, the veteran was diagnosed with depression, which the 
VA doctor attributed to the veteran's loss of a job, health 
problems, and financial problems.

While the veteran believes that his depression is related to 
either PTSD or his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his depression and his time in service.  

The medical evidence fails to link the veteran's depression 
with his time in service, and the veteran has not been 
diagnosed with PTSD.  As such, the criteria for service 
connection for depression have not been met, and the 
veteran's claim is denied.

Poor circulation in the left leg 

The veteran filed a claim for service connection for poor 
circulation in his left leg, which he attributes to Agent 
Orange exposure.  However, poor circulation has not been 
linked by epidemiological studies to herbicide exposure.  See 
38 C.F.R. § 3.309(e).  

Service medical records fail to show any complaints of, or 
treatment for, any condition affecting his legs; and the 
veteran's separation physical failed to detect any 
circulation problems affecting his lower extremities.

In June 1998, the veteran underwent a venous duplex scan, 
after complaining about swelling in his legs.  The doctor 
indicated that the veteran had a normal left lower extremity 
deep venous system and noted that no deep vein thrombosis was 
demonstrated.  The veteran also underwent a CT scan of his 
abdomen in 1998 in an effort to explain the appearance of 
swelling in his left leg, but no significant abnormalities 
were detected.  A treatment record from 2002 indicates that 
the veteran wears support stockings on his legs.  VA 
treatment records have also shown that the veteran 
periodically has pitting edema in his left leg.  However, 
despite extensive testing, the veteran has not been diagnosed 
with a disability of the left lower extremity.

Regardless, while it is clear that the veteran has periodic 
swelling in his left leg, there is no medical opinion of 
record indicating that the veteran's condition is related to 
his time in service.  

While the veteran believes that his leg condition is related 
to his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his leg condition and his time in service.  

Accordingly, the criteria for service connection for poor 
circulation in the left leg have not been met, and the 
veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2002.  By this, and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained; as have 
SSA records.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for allergic rhinitis is denied.
 
Service connection for an enlarged prostate is denied.

Service connection for PTSD is denied.

Service connection for depression is denied.  

Service connection for poor circulation in the left leg is 
denied.


REMAND

The veteran believes that he has diabetes mellitus as a 
result of exposure to Agent Orange during the Vietnam War.  
Diabetes mellitus is one of a number of diseases which have 
been linked by epidemiological studies to herbicide exposure.  
The veteran served during the Vietnam War on the U.S.S. 
Richard S. Edwards (DD-950).  

A map depicting the movements of the veteran's ship shows 
that the ship sailed past the coast of Vietnam; and research 
reflects that the veteran's ship was in the official waters 
of the Republic of Vietnam from May 6, 1969 to June 21, 1969.  
The records also reflect that the veteran received 
performance ratings on the U.S.S. Richard S. Edwards in 
September 1969.  However, the evidence of record fails to 
show where in the waters of Vietnam, the veteran's ship was 
stationed.  As such, a remand is necessary to obtain the deck 
logs from the U.S.S. Richard S. Edwards for the dates it was 
stationed in the waters off the coast of Vietnam.

The veteran has advanced several theories for his respiratory 
condition.  He believes that it could be the result of 
exposure to asbestos while working in the boiler room of 
several ships while in the U.S. Navy.  The veteran stated 
that he worked on water lines and steam lines and that he 
handled a lot of asbestos combining powdered asbestos with 
water and then applying it to pipes for insulation.  The 
veteran's brother also submitted a statement in July 2002 
indicating that he had worked with his brother in the boiler 
room of the U.S.S. Richard S. Edwards from 1968 to 1969, 
where they had used dry asbestos and water to coat the pipes.  

The veteran also believes that his respiratory condition 
could be the result of bronchitis that he contracted in 
service.  Service medical records show that the veteran had 
acute bronchitis on two different occasions, but he had a 
normal chest film at time of separation.  The medical officer 
indicated that the veteran's lungs and chest were normal on 
his separation physical.  

In July 2005, the veteran underwent a VA examination to 
determine the etiology of his respiratory condition.  The 
veteran reported that his breathing problems had begun around 
1988, and that currently he gets short of breath upon any 
exertion.  
Chest x-rays showed COPD with probable exacerbation with no 
confluent infiltrates noted.  The examiner noted that the 
veteran had a 36 year pack history, but had quit smoking 
seven years earlier.  The examiner opined that based on her 
review of the evidence of record, the examination, and 
professional expertise, it was as likely as not that the 
veteran's respiratory disorder was related to respiratory 
complaints in service, and/or asbestos exposure.  While the 
examiner linked a respiratory condition to the veteran's time 
in service, there was no rationale provided for her 
conclusion, and she failed to specifically diagnose the 
respiratory condition she was connecting to service.

The veteran was scheduled for a second VA examination in 
February 2006. Following a pulmonary function test and review 
of the veteran's claims file, a second examiner opined that 
the veteran's COPD and asthma were related to his tobacco 
abuse, which was long term in nature, and not to asbestos 
exposure.  The examiner explained that with asbestosis, one 
would find calcified pleural plaques on the veteran's chest 
x-ray.  However, chest x-rays taken in February 2000, March 
2001, December 2002, March 2003, April 2005, and July 2005, 
showed no evidence of any calcified pleural plaques.  As 
such, the examiner concluded that the veteran does not have 
asbestosis.  However, the examiner noted that the earlier 
examination had concluded that the veteran did not have a 
respiratory condition that was related to service, when in 
fact the previous examination had reached the opposite 
conclusion.  Additionally, the opinion failed to address the 
in-service complaints of bronchitis.

As such, an additional examination is necessary to reconcile 
the two disparate opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the deck logs from the U.S.S. 
Richard S. Edwards from May 6, 1969 to 
June 21, 1969; or other documents that 
would show this ship's precise location 
during this period.

2.  Schedule the veteran for a VA 
respiratory examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any conclusion should be supported by a 
complete rationale.  The examiner should 
perform any tests necessary and 
specifically diagnose any current 
respiratory disorder(s).  For each 
diagnosed respiratory disorder, the 
examiner should provide an opinion as to 
whether it is as likely as not (50 
percent) that the disorder is related to 
the veteran's time in service.  The 
examiner should specifically address: 1) 
any in-service asbestos exposure; 2) the 
veteran's in-service respiratory 
complaints; 3) the veteran's 36 year pack 
history of smoking; and 4) the VA opinions 
in 2005 and 2006.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


